--------------------------------------------------------------------------------

 Exhibit 10.13

 
SUPPORT.COM, INC.
 
AMENDED AND RESTATED EXECUTIVE INCENTIVE COMPENSATION PLAN
 
Support.com, Inc. (the “Company”) adopted its Executive Incentive Compensation
Plan effective beginning January 1, 2008, as amended and restated effective
July 1, 2008, January 1, 2009 and July 27, 2009. The Company adopted this
Amended and Restated Executive Incentive Compensation Plan (the “Plan”)
effective beginning February 8, 2010. The Plan is designed to allow employees to
share in Company achievements based on attainment of pre-established, corporate
financial performance and individual performance goals. The Plan is designed to
motivate and reward select employees whose performance is critical to the
overall success of the Company.
 
Eligibility and Plan Year
 
Plan eligibility is limited to Managers and above, subject to the annual review
and approval of Company management. Employees who participate in a Company sales
compensation program are not eligible for the Plan. Eligibility is not
automatic. A participant must be nominated by their supervisor with concurrence
of the next level of management, as appropriate. Eligible employees must be
employed at the end of the payment period (quarter or year) to be eligible to
receive a payment under the Plan.
 
The Plan is annual, January 1 through December 31, with achievement measured and
incentive awards paid on a quarterly basis.
 
Elements of the Plan
 
Each eligible employee has a target incentive award, calculated as a specified
percentage of that employee’s annual salary. The incentive award amount will be
based upon two components: (1) achievement by the Company of its financial
goals, and (2) achievement by the individual employee of his or her management
by objective (“MBO”) goals.
 
 
·
Employees will be eligible for an incentive award tied wholly or partially to
overall Company performance (the “Company Portion”).

 
 
·
The remainder of each eligible employee’s target incentive award, if applicable,
will be based upon his or her individual MBO goals (the “MBO Portion”).

 
 
·
The Company Portion generally will be a larger percentage of the overall target
incentive award for more senior employees, who have a greater influence on
Company results. The Company will establish and may, in its discretion, adjust
the percentages of a participant’s overall target incentive award attributable
to the Company Portion and the MBO Portion.

 
 
·
A partial incentive award shall be paid for partial achievement of financial
goals or individual MBO goals on a pro-rata basis. An employee may also receive
either the Company Portion or the MBO Portion if one portion is earned but not
the other.

 
 

--------------------------------------------------------------------------------

 
 
The Company Portion
 
The Company will approve financial performance goals in advance for the periods
to which the Plan will tie. Financial goals may be defined by quarter,
semi-annually or annually. The Company may revise those financial performance
goals at any time in its discretion. The Company Portion of the incentive award
is earned only at the close of the period to which it relates and only if the
performance goals are achieved as determined by the Company in its discretion.
In order to be eligible for an incentive award, a participant must be an active,
full-time employee of the Company on the last day of the period for which the
incentive award is earned.
 
For awards under the Amended and Restated Plan, the Company currently expects to
select Company financial goals, if applicable, that consist of one or more
measurable performance objectives based on specified levels of or growth in one
or more of the following criteria:
 
 
(1)
Revenue and Sales Growth metrics;

 
 
(2)
Profit, including Earnings Per Share;

 
 
(3)
Margin, including Gross Margin and Operating Margin;

 
 
(4)
Cash and balance sheet metrics;

 
 
(5)
Cost of Goods Sold (COGS) and related efficiency metrics;

 
 
(6)
Operating Expenses and efficiency metrics;

 
 
(7)
Returns;

 
 
(8)
Working Capital;

 
 
(9)
Non-GAAP financial measures; and

 
 
(10)
Liquidity Measures.

 
Company financial goals may be described in terms of Company-wide objectives or
objectives that are related to the performance of the individual participant or
of a subsidiary, division, department, region or function within the Company or
subsidiary in which the participant is employed. The Company financial goals may
be made relative to the performance of other companies.
 
If the Company exceeds its pre-established annual financial objectives according
to guidelines set by the Company, then an employee may be eligible to receive an
incentive award that is greater than 100% of his or her target amount, according
to a pre-defined formula for business over-achievement determined by the
Company. Over-achievement may be capped in an amount determined by the Company
in its discretion. Eligible employees must be employed at the end of the period
to be eligible to receive any incentive award payment for over-achievement.
 
 

--------------------------------------------------------------------------------

 
 
The MBO Portion
 
Within the first two weeks of each quarter of the Company’s fiscal year, the
employee and their supervisor will jointly prepare and agree upon written MBO
performance goals for that quarter. In appropriate cases, MBOs may extend over
more than one quarter. These goals would in turn be approved by the supervisor’s
manager and then submitted to Human Resources. MBOs should be specific,
measurable, attainable, realistic, and timely. MBO goals that are chosen for
Plan participants consist of both quantifiable and non-quantifiable performance
objectives based on criteria that can be both measured and defined by the
Company in advance of the performance period. They should define what the
employee is going to do and how it will be achieved and measured, with
quantifiable outcomes and expected completion dates. MBOs should stretch
employees outside their normal job responsibilities. MBOs may consist of both
team and individual objectives. MBO goals are generally derived from the
following categories: business performance; operational efficiencies; strategic
initiatives; account development and organizational effectiveness. To the extent
possible and consistent with the employee’s job description, the performance
goals shall be based on objective criteria. However, certain subjective criteria
(such as “working well with co-workers”) will necessarily be included in the
goals.
 
Each individual MBO will be weighted as a percentage of the total MBO Portion
for the quarter and will be assigned a proportionate dollar award value. MBOs
are evaluated quarterly and any incentive award payments for achievement will be
calculated quarterly. If there is a threshold of achievement for a given MBO,
the employee must meet that threshold in order for any incentive award to be
paid. Each MBO may be treated differently in terms of threshold for payments.
For example, some MBOs may require an achievement of 80% or better, while others
may not have a minimum threshold of achievement.
 
The MBO Portion will be earned only upon completion of the employee’s quarterly
performance review demonstrating that the employee has achieved his or her
performance goals during the course of the quarter.
 
Eligibility and Payments to Participants
 
In order to be eligible for an incentive award, a participant must be an active,
full-time employee of the Company on the last day of the quarter or year for
which the incentive award is earned. If a participant’s employment terminates
prior to the end of the quarter, the employee will not have earned any portion
of the incentive award and therefore will not be entitled to any portion of the
incentive award. The Company may make exceptions to this requirement in the
event of an employee’s death or disability, as determined by the Company in its
sole discretion. Eligible employees who terminate employment for any reason
after the end of the applicable quarter will be entitled to full payment of any
earned incentive award on the date fixed for payment.
 
New hires who are approved for inclusion into the plan, but become full time
regular employees after the beginning of the quarter will not receive an award
for their initial quarter of service. Exceptions will be made only with approval
of the CEO or his designee.
 
Employees approved for inclusion in the plan arising from promotion and/or
transfer after the start of the quarter will not receive an award for their
initial quarter in their new role. Exceptions will be made only with approval of
the CEO or his designee. However, if already in the plan, they will be eligible
for full participation in their previous position’s rate based upon that
position’s metrics.
 
 

--------------------------------------------------------------------------------

 
 
Awards shall be paid by check less applicable taxes pursuant to the Company’s
normal payroll policies and procedures, after the quarterly corporate
performance results are available and certified by the Board of Directors and
employee performance against MBO goals is determined. All appropriate taxes will
be deducted and withheld from the award payment, as required by federal, state
and/or local laws.
 
The existence of, or an employee’s eligibility for, this Plan shall not be
deemed to give the participant the right to be retained in the employ of the
Company nor will the Plan, or rights thereunder, interfere with the rights of
the Company to discharge any participant at any time. The Plan will not be
deemed to constitute a contract of employment with any participating employee,
nor be deemed to be consideration for the employment of any participant.
 
The Plan, as set forth in this document, represents the general guidelines the
Company presently intends to utilize to determine what incentive awards, if any,
will be paid. If, however, at the sole discretion of the Company, the Company’s
best interest is served by applying different guidelines in special or for
unusual circumstances, it reserves the right to do so by notice to such
individuals at any time. The Company reserves the right to amend or discontinue
this Plan at any time in the best interests of the Company. Without in any way
limiting the foregoing rights of the Company, should a material acquisition,
disposition or change in corporate control occur during the Plan period, the
Company reserves the right to amend or discontinue the Plan following such event
in such manner as the Company, in its sole discretion, deems appropriate.
 
The Company shall have full power and authority to interpret and administer the
Plan and shall be the sole arbiter of all manners of interpretation and
application of the Plan and the Company’s determination shall be final. Any
inconsistencies that may occur between the Plan provisions and the calculation
of the incentive results will be interpreted and resolved on an individual basis
by the Company.
 
 

--------------------------------------------------------------------------------
